ORDER

PER CURIAM.
Nancy Valenta (“Valenta”) appeals the judgment in favor of the City of St. Louis (“the City”) on her negligence action against the City. Valenta asserts numerous claims of error regarding evidentiary rulings by the trial court. Specifically, Valen-ta challenges the trial court’s decision to allow her expert witness to be cross-examined regarding the total billing for forensic engineering in the year 2003, the trial court’s exclusion of evidence of special damages, and the trial court’s rulings on certain objections to the City’s closing argument. Valenta also argues that the verdict was the result of bias, passion and prejudice of the jury, and she claims that the verdict was the result of juror misconduct. Finally, Valenta alleges that the cumulative effect of these errors warrants reversal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).